DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/07/2021 and 06/27/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 	“transmiting the identified information to the meeting participants in advance of the meeting” should read “transmitting the identified information to the meeting participants in advance of the meeting.”

Appropriate correction is required.













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: audibly answering, in the meeting, a question asked of the agent by a meeting participant. The expression “of the agent” is not clear to the examiners in relationship with the limitation. For examination purposes, the examiners are considering the limitation as “audibly answering, in the meeting, a question asked .”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed “computerized agent” is a computer program per se (often referred to as “software per se”), see MPEP 2106.03. The claimed “computerized agent” is not a judicial exception.

Claims 10-13 are rejected under 35 U.S.C. 101 because they depend on the rejected Claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use,
on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14 and 15 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Nelson et al. (Pub. No. US 2019/0273767), hereinafter Nelson.

Claim 14. 	Nelson discloses a non-transitory computer-readable medium comprising a computerized agent for supporting a planned meeting (Parag. [0538]), the agent comprising: 
instructions for receiving meeting information about the planned meeting, including meeting participants and a meeting agenda (The art teaches in Parag. [0132] that an electronic meeting application 112 (i.e., on a User device 104 of Fig. 1A) may interact with an electronic meeting manager to perform various functions pertaining to electronic meetings. This may include, for example, scheduling meetings, creating agendas (i.e., meeting agenda) and specifying content to be shared/discussed, inviting participants (i.e., meeting participants/attendance), etc. Electronic meeting application 112 is also configured to access functionality provided by artificial intelligence service 110, via one or more APIs provided by artificial intelligence service 110, to incorporate artificial intelligence into various aspects of electronic meetings. The art teaches in Parag. [0435] that User A creates an electronic meeting in an electronic meeting system and invites User B and User C (i.e., meeting participants) to the meeting. User A intends on conducting the electronic meeting in room 1782 using IWB appliance 1710, so User A also invites IWB appliance 1710 to the meeting. In this example, User A is the meeting organizer, but this is not required and users may create meetings on behalf of other users. Suppose further that User A specifies that Content Items #1 and #2 will be used for the meeting. In response to the creation of the meeting, the electronic meeting system sends an invitation to User B, User C, and IWB appliance 1710, for example, via email. The meeting invitation specifies details for the electronic meeting, such as date, time, location, etc., and also specifies that Content Items #1 and #2 will be used for the electronic meeting. Content Items #1 and #2 may be included as attachments to the meeting invitation, and/or may be specified by the meeting invitation. The art teaches in Parag. [0441] that meeting services may also be requested via an IWB appliance in other ways besides voice recognition. This may include using a live operator, a chat bot (i,e., computerized agent), an avatar, or any combination thereof. For example, IWB appliance 1710 may be configured to provide an audio or an audio/video connection with a live operator to allow a user to request meeting services from the live operator. Similarly, IWB appliance 1710 may establish a connection with a chat bot or an avatar, with whom users may make requests for meeting services. See also Parag. [0384] and Parag. [0414]); and  
instructions for, in response to receiving the meeting information, communicating electronically with the meeting participants to request information related to the meeting agenda (The art teaches in Parag. [0435] that the meeting invitation specifies details for the electronic meeting, such as date, time, location, etc., and also specifies that Content Items #1 and #2 will be used for the electronic meeting (i.e., meeting agenda). Content Items #1 and #2 may be included as attachments to the meeting invitation, and/or may be specified by the meeting invitation. For example, the meeting invitation may identify Content Items #1 and #2, include a link to Content Items #1 and #2, e.g., to local storage 1764 or remote service, such as a cloud-based service, etc., or include Content Items #1 and #2 as attachments to the meeting invitation. Thus, in this example, User A, User B, User C, and IWB appliance 170 all have access to Content Items #1 and #2 via the meeting invitation. i.e., content Items #1 and #2 are provided to the meeting participants in the meeting invitation so the participants have access to them before the meeting (i.e., preparation to for the meeting). Also, the art teaches in Parag. [0416] that the IWB appliance 1710 may optionally prepare for and/or start the electronic meeting. This may include querying the user whether to load and display content for the electronic meeting, such as an agenda for the electronic meeting, and/or one or more content items for the electronic meeting, such as a presentation, slide show, electronic documents, video clips, etc. This may include presenting on display 1740 the agenda and a list of content items for the electronic meeting, along with graphical user interface controls that allow the identified person to select particular items for viewing and/or editing).  

Claim 15. 	Nelson discloses the computer-readable medium of claim 14, 
Nelson further discloses the computer-readable medium further comprising instructions for: identifying information in a knowledgebase that is related to the meeting agenda; and transmiting the identified information to the meeting participants in advance of the meeting (The art teaches in Parag. [0435] that the meeting invitation specifies details for the electronic meeting, such as date, time, location, etc., and also specifies that Content Items #1 and #2 will be used for the electronic meeting (i.e., meeting agenda). Content Items #1 and #2 may be included as attachments to the meeting invitation, and/or may be specified by the meeting invitation. For example, the meeting invitation may identify Content Items #1 and #2, include a link to Content Items #1 and #2, e.g., to local storage 1764 or remote service, such as a cloud-based service (i.e., knowledgebase), etc., or include Content Items #1 and #2 as attachments to the meeting invitation. Thus, in this example, User A, User B, User C, and IWB appliance 170 all have access to Content Items #1 and #2 via the meeting invitation. i.e., content Items #1 and #2 are provided to the meeting participants in the meeting invitation so the participants have access to them before the meeting (i.e., preparation to for the meeting). Also, the art teaches in Parag. [0416] that the IWB appliance 1710 may optionally prepare for and/or start the electronic meeting. This may include querying the user whether to load and display content for the electronic meeting, such as an agenda for the electronic meeting, and/or one or more content items for the electronic meeting, such as a presentation, slide show, electronic documents, video clips, etc. This may include presenting on display 1740 the agenda and a list of content items for the electronic meeting, along with graphical user interface controls that allow the identified person to select particular items for viewing and/or editing).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Pub. No. US 2019/0273767), hereinafter Nelson; in view of Aluvala et al. (Pub No. US 2022/0027855), hereinafter Aluvala.  

Claim 1. 	Nelson discloses a method of electronically supporting a meeting, the method comprising: 
with a computerized agent, receiving a meeting invite from a meeting organizer, the meeting invite including meeting participants, meeting attendance information and a meeting agenda (The art teaches in Parag. [0132] that an electronic meeting application 112 (i.e., on a User device 104 of Fig. 1A) may interact with an electronic meeting manager to perform various functions pertaining to electronic meetings. This may include, for example, scheduling meetings, creating agendas (i.e., meeting agenda) and specifying content to be shared/discussed, inviting participants (i.e., meeting participants/attendance), etc. Electronic meeting application 112 is also configured to access functionality provided by artificial intelligence service 110, via one or more APIs provided by artificial intelligence service 110, to incorporate artificial intelligence into various aspects of electronic meetings. The art teaches in Parag. [0435] that User A creates an electronic meeting in an electronic meeting system and invites User B and User C (i.e., meeting participants) to the meeting. User A intends on conducting the electronic meeting in room 1782 using IWB appliance 1710, so User A also invites IWB appliance 1710 to the meeting. In this example, User A is the meeting organizer (i.e., meting organizer), but this is not required and users may create meetings on behalf of other users. Suppose further that User A specifies that Content Items #1 and #2 will be used for the meeting. In response to the creation of the meeting, the electronic meeting system sends an invitation to User B, User C, and IWB appliance 1710, for example, via email. The meeting invitation specifies details for the electronic meeting, such as date, time, location, etc., and also specifies that Content Items #1 and #2 will be used for the electronic meeting. Content Items #1 and #2 may be included as attachments to the meeting invitation, and/or may be specified by the meeting invitation. The art teaches in Parag. [0441] that meeting services may also be requested via an IWB appliance in other ways besides voice recognition. This may include using a live operator, a chat bot (i,e., computerized agent), an avatar, or any combination thereof. For example, IWB appliance 1710 may be configured to provide an audio or an audio/video connection with a live operator to allow a user to request meeting services from the live operator. Similarly, IWB appliance 1710 may establish a connection with a chat bot or an avatar, with whom users may make requests for meeting services. See also Parag. [0384] and Parag. [0414]): and         
with the agent, in response to receiving the meeting invite, automatically communicating with the meeting participants in advance of the meeting to prepare for the meeting (The art teaches in Parag. [0435] that the meeting invitation specifies details for the electronic meeting, such as date, time, location, etc., and also specifies that Content Items #1 and #2 will be used for the electronic meeting. Content Items #1 and #2 may be included as attachments to the meeting invitation, and/or may be specified by the meeting invitation. For example, the meeting invitation may identify Content Items #1 and #2, include a link to Content Items #1 and #2, e.g., to local storage 1764 or remote service, such as a cloud-based service, etc., or include Content Items #1 and #2 as attachments to the meeting invitation. Thus, in this example, User A, User B, User C, and IWB appliance 170 all have access to Content Items #1 and #2 via the meeting invitation. i.e., content Items #1 and #2 are provided to the meeting participants in the meeting invitation so the participants have access to them before the meeting (i.e., preparation to for the meeting). Also, the art teaches in Parag. [0416] that the IWB appliance 1710 may optionally prepare for and/or start the electronic meeting. This may include querying the user whether to load and display content for the electronic meeting, such as an agenda for the electronic meeting, and/or one or more content items for the electronic meeting, such as a presentation, slide show, electronic documents, video clips, etc. This may include presenting on display 1740 the agenda and a list of content items for the electronic meeting, along with graphical user interface controls that allow the identified person to select particular items for viewing and/or editing).  
Nelson doesn’t explicitly disclose the computerized agent having a mailbox.
However, Aluvala disclose the computerized agent having a mailbox (The art teaches in Parag. [0006] systems and methods for improved interorganizational collaboration. In one example, a support agent on a system server can crawl through system data files and identify keywords relating to products. the art teaches in Parag. [0048] that a support agent 124 may need more information from the user to be able to identify a support user. In such an example, the support agent 124 can be configured to ask the user certain questions in the chatbot (i.e., agent) to get the necessary information. As an example, a user can ask for help with a UEM email application in the chatbot (i.e., the chatbot has a mailbox)).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Nelson to incorporate the teachings of Aluvala. This would be convenient to facilitate communications with the chatbot, as emails are convenient for internet users.

Claim 2. 	Nelson in view of Aluvala discloses the method of claim 1, 
Nelson further discloses the method further comprising, with the agent, in advance of the meeting, communicating electronically with meeting participants to request information relevant to the meeting agenda (The art teaches in Parag. [0435] that the meeting invitation specifies details for the electronic meeting, such as date, time, location, etc., and also specifies that Content Items #1 and #2 will be used for the electronic meeting (i.e., meeting agenda). Content Items #1 and #2 may be included as attachments to the meeting invitation, and/or may be specified by the meeting invitation. For example, the meeting invitation may identify Content Items #1 and #2, include a link to Content Items #1 and #2, e.g., to local storage 1764 or remote service, such as a cloud-based service, etc., or include Content Items #1 and #2 as attachments to the meeting invitation. Thus, in this example, User A, User B, User C, and IWB appliance 170 all have access to Content Items #1 and #2 via the meeting invitation. i.e., content Items #1 and #2 are provided to the meeting participants in the meeting invitation so the participants have access to them before the meeting (i.e., preparation to for the meeting). Also, the art teaches in Parag. [0416] that the IWB appliance 1710 may optionally prepare for and/or start the electronic meeting. This may include querying the user whether to load and display content for the electronic meeting, such as an agenda for the electronic meeting, and/or one or more content items for the electronic meeting, such as a presentation, slide show, electronic documents, video clips, etc. This may include presenting on display 1740 the agenda and a list of content items for the electronic meeting, along with graphical user interface controls that allow the identified person to select particular items for viewing and/or editing).  

Claim 3. 	Nelson in view of Aluvala discloses the method of claim 1,  
Nelson further discloses the method further comprising, with the agent, in advance of the meeting, transmitting to the meeting participants background information for items on the meeting agenda (The art teaches in Parag. [0435] that the meeting invitation specifies details for the electronic meeting, such as date, time, location, etc., and also specifies that Content Items #1 and #2 will be used for the electronic meeting (i.e., meeting agenda). Content Items #1 and #2 may be included as attachments to the meeting invitation, and/or may be specified by the meeting invitation. For example, the meeting invitation may identify Content Items #1 and #2, include a link to Content Items #1 and #2, e.g., to local storage 1764 or remote service, such as a cloud-based service, etc., or include Content Items #1 and #2 as attachments to the meeting invitation. Thus, in this example, User A, User B, User C, and IWB appliance 170 all have access to Content Items #1 and #2 via the meeting invitation. i.e., content Items #1 and #2 are provided to the meeting participants in the meeting invitation so the participants have access to them before the meeting (i.e., preparation to for the meeting). Also, the art teaches in Parag. [0416] that the IWB appliance 1710 may optionally prepare for and/or start the electronic meeting. This may include querying the user whether to load and display content for the electronic meeting, such as an agenda for the electronic meeting, and/or one or more content items for the electronic meeting, such as a presentation, slide show, electronic documents, video clips, etc. This may include presenting on display 1740 the agenda and a list of content items for the electronic meeting, along with graphical user interface controls that allow the identified person to select particular items for viewing and/or editing. The art teaches in Parag. [0436] that content items may be processed by IWB appliances in vary ways to facilitate processing by IWB appliances. For example, content items may be deconstructed from their original file formats to extract text and other content contained therein. Extracted content items may be stored as structured data, for example, in a database management system, or stored in meeting information 1732. As another example, the format of content items may be changed to accommodate additional processing, such as searching, etc. The art teaches in Parag.[0379] that meeting information 1732 specifies information for one or more meetings (See also Fig. 17C)).  

Claim 5. 	Nelson in view of Aluvala discloses the method of claim 1,  
Nelson further discloses the method further comprising, with the agent, recording audio of the meeting and processing the audio of the meeting to produce a record of the meeting (The art teaches in Parag. [0416] that IWB appliance 1710 may also start a recording of the electronic meeting from which a meeting transcript may be generated. The meeting recording and/or the meeting transcript may be stored in storage 1764. see also Parag. [0350] (Audio recording of the meeting)). 
 
Claim 6. 	Nelson in view of Aluvala discloses the method of claim 5,  
Nelson further discloses the method further comprising, with the agent, using speech-to-text conversion on the recorded audio of the meeting and Natural Language Processing to produce a meeting summary and wherein the meeting summary comprises: 3585956672 issues raised; suggestions made; and action items assigned (The art teaches in Parag. [0257-0258] that the meeting results information is presented in the form of a meeting summary “dashboard,” that includes many of the meeting content metadata 504 depicted in FIGS. 6A-C. Meeting results, including a meeting summary, may include explicit data and/or implicit data. Explicit data includes information such as details about the electronic meeting (name, subject, date, location, etc.), meeting participants, meeting content data, such as documents, images, and/or any other data shared during an electronic meeting. In the example of FIG. 7B, explicit data includes the meeting agenda, a list of action items, and a list of documents. The art teaches in Parag. [0299] that translation/transcription server 1130 includes a translation/transcription manager 1140 that implements one or more heuristics, decision logic, algorithms, intelligence, natural language processing, natural language classifying, learning, etc., to perform the functionality described herein).  

Claim 7. 	Nelson in view of Aluvala discloses the method of claim 5,  
Nelson further discloses the method further comprising, with the agent, audibly answering, in the meeting, a question asked of the agent by a meeting participant (The art teaches in Parag. [0230] that meeting intelligence apparatus 102 may interpret the question as a command to search and analyze prior meeting data to determine an answer to the question. Determining the answer to the question may involve analyzing meeting content data related to an ongoing meeting and/or a prior meeting, thereby increasing the relevance of the answer to the question. For example, the question “Where did we leave off at the last meeting?” may be analyzed using contextual data (e.g., metadata) from the current meeting, such as the identities of participants 108A-N, the topic of the current discussion, etc. Meeting intelligence apparatus 102 may search the meeting data repository for information that most closely matches the contextual data from the current meeting. For example, meeting intelligence apparatus 102 may search the meeting data repository for any prior meetings that included some or all of the participants 108A-N of the current meeting and rank the results. Meeting intelligence apparatus 102 may then determine that the “last meeting” refers to the top result and may search for the last agenda topic in the prior meeting that corresponds to the top result. The art teaches in Parag. [0405] that communications with persons may be made visually via display 1740, audibly via speakers 1744, or both).   



Claim 8. 	Nelson in view of Aluvala discloses the method of claim 5,  
Nelson further discloses the method further comprising: with the agent, preparing an attendance record of the meeting based on participant login and voice recognition; and with the agent, providing the attendance record to the meeting organizer (The art teaches in Parag. [0420] that the IWB appliances are configured to track the attendance of meeting attendees using sensor data. As depicted in FIG. 17B, IWB appliance 1710 maintains attendance tracking information 1766 that tracks the attendance of individual participants to particular electronic meetings. The art teaches in Parag. [0421] that The participation times are recorded in attendance tracking information 1766 by IWB appliance 1710 as a participant enters and leaves an electronic meeting based upon sensor data from sensors 1784-1792. For example, IWB appliance 1710 may record participation times in step 1816 of FIG. 18 after the person has been identified in step 1804 and determined to be a participant of an electronic meeting scheduled at or near the current time in step 1810. the art teaches I Parag. [0423] that The end of an attendance time period may be determined in various ways that may vary depending upon a particular implementation. For example, one or more sensors may be located at an entrance to a meeting area so that the arrival and departure of participants may be explicitly determined. As another example, IWB appliance 1710 may detect, via sensor data from sensors 1784-1792, that a participant has ended participation in an electronic meeting, for example, by an explicit statement by the participant that is detected by IWB appliance 1710 via audio data. For example, the participant may make the statement, “Goodbye” or “See you later” that is detected by IWB appliance 1710 in audio data for the electronic meeting).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Pub. No. US 2019/0273767), hereinafter Nelson; in view of Aluvala et al. (Pub No. US 2022/0027855), hereinafter Aluvala, and in view of Liang et al. (Pub No. US 2021/0144107), hereinafter Liang.  

Claim 4. 	Nelson in view of Aluvala discloses the method of claim 1,   
Nelson doesn’t explicitly disclose the method further comprising deploying the computerized agent as a docker containerized service.  
However, Liang discloses deploying the computerized agent as a docker containerized service (The art teaches in Parag. [0101] that data centers may include one or more host systems 601, providing host system hardware 607, a host operating system 605 and/or containerization software 603 such as, but not limited to, the open-source Docker and/or OpenShift software, to execute and run the containerized chatbot orchestrator encapsulated within the environment of the containers 670, as shown in FIG. 6).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Nelson to incorporate the teachings of Liang. This would be convenient for better security, less access needed to work with the code running inside containers, and fewer software dependencies

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Pub. No. US 2019/0273767), hereinafter Nelson; in view of Liang et al. (Pub No. US 2021/0144107), hereinafter Liang.

Claim 9. 	Nelson discloses a computerized agent comprising: 
a bot for supporting a meeting using artificial intelligence to process an electronic recording of the meeting to extract information about the meeting for a meeting organizer or participant (The art teaches in Parag. [0117] that artificial intelligence is introduced into an electronic meeting context to perform various tasks before, during, and/or after electronic meetings. The tasks may include a wide variety of tasks, such as agenda creation, participant selection, real-time meeting management, meeting content supplementation, and post-meeting processing. The artificial intelligence may analyze a wide variety of data such as data pertaining to other electronic meetings, data pertaining to organizations and users, and other general information pertaining to any topic. Capability is also provided to create, manage, and enforce meeting rules templates that specify requirements and constraints for various aspects of electronic meetings. Embodiments include improved approaches for translation and transcription using multiple translation/transcription services. Embodiments also include using sensors in conjunction with interactive whiteboard appliances to perform person detection, person identification, attendance tracking, and improved meeting start. Embodiments further include improvements to the presentation of content on interactive whiteboard appliances, providing meeting services for meeting attendees, agenda extraction, and learning to aid in creating new electronic meetings. The approaches described herein improve the efficiency of creating and conducting electronic meetings, enforcing electronic meeting rules and policies, allowing decisions to be made more quickly, and providing higher confidence in the usefulness of electronic meetings. The art teaches in Parag. [0416] that IWB appliance 1710 may also start a recording of the electronic meeting from which a meeting transcript may be generated. The meeting recording and/or the meeting transcript may be stored in storage 1764. see also Parag. [0350]); 
Nelson doesn’t explicitly disclose wherein the bot is deployed as a docker containerized service. 
However, Liang discloses wherein the bot is deployed as a docker containerized service (The art teaches in Parag. [0101] that data centers may include one or more host systems 601, providing host system hardware 607, a host operating system 605 and/or containerization software 603 such as, but not limited to, the open-source Docker and/or OpenShift software, to execute and run the containerized chatbot orchestrator encapsulated within the environment of the containers 670, as shown in FIG. 6).
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Nelson to incorporate the teachings of Liang. This would be convenient for better security, less access needed to work with the code running inside containers, and fewer software dependencies.  

Claim 11. 	Nelson in view of Liang discloses the computerized agent of claim 9,  
Nelson doesn’t explicitly disclose wherein an electronic conference client is bundled with a container image of the bot. 
However, Liang discloses wherein an electronic conference client is bundled with a container image of the bot (The art teaches in Parag. [0100] that FIG. 6 depicts an alternative embodiment, comprising computing environment 600, wherein host system 601 containerizes the services and functions provided by the chatbot orchestration system 201 into multiple container environments (depicted as container 670a-670n), including chat services 225, orchestrator services 217, NLC 211 and data repository 227. The containers 670 containerizing the services and functions of the chatbot orchestration system 201 may contain a chatbot orchestrator 602a-602n image and the software dependencies 669a-669n, within the container's 670 operating environment. The host system 601 may run a multi-user operating system (i.e. the host operating system 605) and provide computing resources via the host system hardware 607 to one or more containers 670a-670n (referred to generally as containers 670) comprising the containerized computer environment for the chatbot orchestrator 602 software to execute and perform the containerized functions of the chatbot orchestration system 201). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Nelson to incorporate the teachings of Liang. This would be convenient for better security, less access needed to work with the code running inside containers, and fewer software dependencies.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Pub. No. US 2019/0273767), hereinafter Nelson; in view of Liang et al. (Pub No. US 2021/0144107), hereinafter Liang, and in view of Velammal et al. (Pub No. US 2021/0149648), hereinafter Velammal.

Claim 10. 	Nelson in view of Liang discloses the computerized agent of claim 9, 
The combination doesn’t explicitly disclose the computerized agent further comprising Kubernetes as a container orchestration engine for the docker containerized service of the bot. 
However, Velammal discloses that the computerized agent further comprising Kubernetes as a container orchestration engine for the docker containerized service of the bot (The art teaches in Parag. [0037] an automation subsystem 106 configured to deploy the developed applications, the developed source codes and the application images via the application deployment unit 126 to the deployment infrastructure unit 132 in respective infrastructures such as, private cloud, private/public cloud etc. The deployment infrastructure unit 132 may include, but is not limited to, Docker, Kubernetes etc. The private cloud provides capabilities of delivering, downloading and utilizing the developed applications and the source code associated with the application specifically for an organization. For example, an application or source code relating to a voice bot may be utilized and customized by a retail organization or an insurance organization according to the specific needs and requirements). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Velammal. This would be convenient to schedule and automate the deployment, management and scaling of containerized applications.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Pub. No. US 2019/0273767), hereinafter Nelson; in view of Liang et al. (Pub No. US 2021/0144107), hereinafter Liang, and in view of Anand et al. (Pub No. US 2020/0348964), hereinafter Anand.

Claim 12. 	Nelson in view of Liang discloses the computerized agent of claim 9,
The combination doesn’t explicitly disclose further comprising a bot scheduler deployed as a container, the bot scheduler to initialize a separate container for each meeting.  
However, Anand discloses further comprising a bot scheduler deployed as a container, the bot scheduler to initialize a separate container for each meeting (The art teaches in Parag. [0024] that some or all of the bots 104 may in certain embodiments be located remotely from the control room 108. Moreover, the devices 110 and 111 may also be located remotely from the control room 108. The bots 104 and the tasks 106 are shown in separate containers for purposes of illustration but they may be stored in separate or the same device(s), or across multiple devices. The control room 108 performs user management functions, source control of the bots 104, along with providing a dashboard that provides analytics and results of the bots 104, performs license management of software required by the bots 104 and manages overall execution and management of scripts, clients, roles, credentials, and security etc. The major functions performed by the control room 108 include: (i) a dashboard that provides a summary of registered/active users, tasks status, repository details, number of clients connected, number of scripts passed or failed recently, tasks that are scheduled to be executed and those that are in progress; (ii) user/role management—permits creation of different roles, such as bot creator, bot runner, admin, and custom roles, and activation, deactivation and modification of roles; (iii) repository management—to manage all scripts, tasks, workflows and reports etc.; (iv) operations management—permits checking status of tasks in progress and history of all tasks, and permits the administrator to stop/start execution of bots currently executing; (v) audit trail logs creation of all actions performed in the control room; (vi) task scheduler—permits scheduling tasks which need to be executed on different clients at any particular time; (vii) credential management—permits password management; and (viii) security; management—permits rights management for all user roles. The control room 108 is shown generally for simplicity of explanation. Multiple instances of the control room 108 may be employed where large numbers of bots are deployed to provide for scalability of the RPA system 10).  
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify the combination to incorporate the teachings of Anand. This would be convenient to provide for scalability of the RPA system (Parag. [0024]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nelson et al. (Pub. No. US 2019/0273767), hereinafter Nelson; in view of Liang et al. (Pub No. US 2021/0144107), hereinafter Liang, and in view of Aluvala et al. (Pub No. US 2022/0027855), hereinafter Aluvala.

Claim 13. 	Nelson in view of Liang discloses the computerized agent of claim 9, 
Nelson further discloses the computerized agent further comprising receive a meeting invite with information for a meeting, including 3685956672 meeting participants, the bot to respond to receipt of the meeting invite by automatically communicating with the meeting participants in advance of the meeting to prepare for the meeting (The art teaches in Parag. [0435] that the meeting invitation specifies details for the electronic meeting, such as date, time, location, etc., and also specifies that Content Items #1 and #2 will be used for the electronic meeting. Content Items #1 and #2 may be included as attachments to the meeting invitation, and/or may be specified by the meeting invitation. For example, the meeting invitation may identify Content Items #1 and #2, include a link to Content Items #1 and #2, e.g., to local storage 1764 or remote service, such as a cloud-based service, etc., or include Content Items #1 and #2 as attachments to the meeting invitation. Thus, in this example, User A, User B, User C, and IWB appliance 170 all have access to Content Items #1 and #2 via the meeting invitation. i.e., content Items #1 and #2 are provided to the meeting participants in the meeting invitation so the participants have access to them before the meeting (i.e., preparation to for the meeting). Also, the art teaches in Parag. [0416] that the IWB appliance 1710 may optionally prepare for and/or start the electronic meeting. This may include querying the user whether to load and display content for the electronic meeting, such as an agenda for the electronic meeting, and/or one or more content items for the electronic meeting, such as a presentation, slide show, electronic documents, video clips, etc. This may include presenting on display 1740 the agenda and a list of content items for the electronic meeting, along with graphical user interface controls that allow the identified person to select particular items for viewing and/or editing).  
Nelson doesn’t explicitly disclose that the computerized agent further comprising an inbox.
However, Aluvala discloses that the computerized agent further comprising an inbox (The art teaches in Parag. [0006] systems and methods for improved interorganizational collaboration. In one example, a support agent on a system server can crawl through system data files and identify keywords relating to products. the art teaches in Parag. [0048] that a support agent 124 may need more information from the user to be able to identify a support user. In such an example, the support agent 124 can be configured to ask the user certain questions in the chatbot (i.e., agent) to get the necessary information. As an example, a user can ask for help with a UEM email application in the chatbot (i.e., the chatbot has a mailbox)). 
It would be obvious to one of ordinary skill in the art at the time before the effective filling date of the claimed invention to modify Nelson to incorporate the teachings of Aluvala. This would be convenient to facilitate communications with the chatbot, as emails are convenient for internet users.

Conclusion
		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Arunachalam et al. (Pub. No. US 2021/0409352) – Related art in the area of artificial intelligent agents, (Abstract, a system and method for creating a context-aware, conversational chat bot or agent in multi-party conversations where participants have different levels of security access to information and the bot operates in one or more modes depending on the business context of the multi-user collaboration virtual workspace. The methods include adding a bot, as a participant, to a virtual workspace that is a multi-user collaboration workspace, obtaining, at a bot application server, context of the virtual workspace, setting, by the bot application server, a skill set for the bot from among a plurality of skill sets). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELBASST TALIOUA whose telephone number is (571)272-4061.  The examiner can normally be reached on Monday-Thursday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.T./Patent Examiner, Art Unit 2442

/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442